NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY W. JACKSON,                               No.    19-15040

                Plaintiff-Appellant,            D.C. No. 2:17-cv-03290-DJH-DMF

 v.

MATTHEW MUSSION; STOLC,                         MEMORANDUM*
Unknown,

                Defendants-Appellees,

and

CORE CIVIC RED ROCK
CORRECTIONAL CENTER; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner Larry W. Jackson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations arising from a slip and fall incident. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

under 28 U.S.C. § 1915A. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Jackson’s action because Jackson

failed to allege facts sufficient to show that defendants knew of and disregarded a

substantial risk to his health or safety. See Farmer v. Brennan, 511 U.S. 825, 834-

37 (1994); Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir. 2011) (because § 1983

suits do not support vicarious liability, plaintiffs must demonstrate defendants are

individually liable for violations).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   19-15040